FOR IMMEDIATE RELEASE ITRON ANNOUNCES THIRD QUARTER RESULTS LIBERTY LAKE, WA. — October 28, 2009 — Itron, Inc. (NASDAQ:ITRI) today reported financial results for the three and nine month periods ended September 30, 2009.Financial results include: · Quarterly and nine-month revenues of $408 million and $1.2 billion; · Quarterly and nine-month non-GAAP diluted EPS of $0.45 and $1.28; · Quarterly and nine-month adjusted EBITDA of $41 million and $131 million; and · Record twelve-month backlog of $749 million and total backlog of $1.6 billion. “As we expected, third quarter results reflect continued softness in the market,” said Malcolm Unsworth, president and CEO.“We are still being negatively affected by the economy, foreign currency exchange rates and lower order volumes as our customers await stimulus fund award announcements. On the positive side, we have now shipped more than 400,000 OpenWay units, our AMI deployments are gaining momentum and stimulus awards have been announced.We are confident and excited about the opportunities for growth next year.” Revenues: Total
